     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 1 of 21



                    United States District Court
                      District of Massachusetts


                                   )
Robert Beaupre,                    )
                                   )
           Plaintiff,              )
                                   )
           v.                      )      Civil Action No.
                                   )      18-12080-NMG
Seacoast Sales, Inc., et al.,      )
                                   )
           Defendants.             )
                                   )



                         MEMORANDUM & ORDER

GORTON, J.

     This case arises out of the alleged discriminatory

treatment and dismissal of Robert Beaupre (“Beaupre” or

“plaintiff”) from Seacoast Sales, Inc. (“Seacoast”) by his boss,

John Haddad (“Haddad,” collectively with Seacoast,

“defendants”).    Pending before the Court is defendants’ motion

for summary judgment on Beaupre’s claims.

I.   Background

     A.   The Parties

     Defendant Seacoast is a Maine corporation with its

headquarters in Portland, Maine.       It is a food broker that




                                 - 1 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 2 of 21



assists manufacturers in distributing various food products to

grocery stores in several states.

     Defendant Haddad is a resident of Portland, Maine.         He was

an incorporator of Seacoast in 2003 is now its co-owner and

Chief Executive Officer (“CEO”).

     Plaintiff Beaupre is a resident of Lynn, Massachusetts.

     B.   Plaintiff’s Employment at Seacoast

     Following Seacoast’s incorporation in 2003, its first

customer was Old Neighborhood Foods (“Old Neighborhood”), a deli

products manufacturer in Lynn, Massachusetts.       Beaupre was then

Vice President of Retail Sales for Old Neighborhood and had

worked in various roles at that company over several decades.

     In 2014, Haddad hired Beaupre to work part-time as an

outside consultant for Seacoast.     During the next several years,

Haddad and Beaupre discussed the possibility of a full-time

position for Beaupre at Seacoast.     In 2016, Haddad offered

plaintiff a newly-created sales position at Seacoast.         Prior to

Beaupre’s hiring, Haddad had been the only salesperson at

Seacoast.

     Plaintiff accepted the offer and began work as Seacoast’s

Director of Sales in November, 2016.      At the time, he was 65

years old and had more than 40 years of relevant work



                                 - 2 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 3 of 21



experience.   Defendants submit that Beaupre was hired

specifically to develop new business with Market Basket, BJ’s

Wholesale Club (“BJ’s”), Shaw’s and Restaurant Depot.         Beaupre

denies that his employment was thus limited and maintains that

his responsibility included expanding sales of all existing and

future accounts.

     C.   The Employment Agreement and Benefits Dispute

     Although there was no written employment agreement between

Seacoast and Beaupre, the parties agreed that Beaupre was to

receive an annual salary of approximately $110,000 for his

services.   They discussed a plan for Beaupre to receive a

commission if his sales revenue exceeded his salary.        Defendants

also submit that Beaupre had the right to participate in the

company’s health insurance and 401(k) retirement plans.

     In October, 2017, the insurance broker of Seacoast’s health

insurance plan informed Haddad that Beaupre was eligible for

Medicare.   After Haddad discussed the matter with him, Beaupre

agreed to enroll in a Medicare plan in December, 2017.         Haddad

contends that he left the decision to switch plans up to Beaupre

but Beaupre responds that Haddad forced him to leave Seacoast’s

plan because his age was driving up the premiums.        Seacoast

continued to pay Beaupre’s health insurance premiums under the

Medicare plan.


                                 - 3 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 4 of 21



     Plaintiff alleges that Haddad informed him in December,

2017, that he would no longer be allowed to participate in

Seacoast’s 401(k) plan because of his age.       Defendants rejoin,

however, that Haddad never prohibited Beaupre from participating

in its plan and that Seacoast even attempted to make a

contribution to his 401(k) account.      Beaupre replies that the

attempted contribution occurred only after he was terminated and

this litigation had commenced.

     D.    Hiring of Peter McArdle

     In November, 2017, Haddad hired his brother in law, Peter

McArdle (“McArdle”), who is approximately 20 years younger than

Beaupre.    Defendants maintain that McArdle was hired to develop

a beverage division for Seacoast and that there was no plan to

involve him in Seacoast’s food business.       Plaintiff responds

that McArdle began selling food products for Seacoast within

weeks of his hiring and asked to accompany plaintiff on trips to

clients and retailers to which Seacoast sold food products.

     Shortly after hiring McArdle, Haddad promoted him to

President of Seacoast.

     E.    Plaintiff’s Performance and Termination

     During his first year of employment, Beaupre’s sales were

under $15,000 and were all attributable to existing Seacoast



                                 - 4 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 5 of 21



customers.   His effort to secure new business from various

grocery store chains was either ongoing or unsuccessful.

     In November, 2017, Haddad and Beaupre met for a performance

review during which they discussed the fact that Beaupre’s sales

had not covered his expenses.

     In January, 2018, Haddad terminated plaintiff’s employment,

citing his poor sales performance.       Beaupre contends that

McArdle assumed most, if not all of his former responsibilities

immediately after his termination.

     F.   Procedural History

     In April, 2018, Beaupre filed an action with the

Massachusetts Commission Against Discrimination (“MCAD”).         In

August, 2018, he filed a civil complaint in the Massachusetts

Superior Court for Essex County alleging discrimination on the

basis of age in violation of M.G.L. c. 151B § 4 against both

defendants (Counts I and II) and breach of contract and of the

implied covenant of good faith and fair dealing against Seacoast

(Counts III and IV).

     Defendants timely removed the case to this Court on

diversity jurisdiction ground and, in July, 2020, filed the

instant motion for summary judgment.




                                 - 5 -
      Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 6 of 21



II.   Motion for Summary Judgment

      A.   Legal Standard

      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).      The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

      A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).      A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

      If the moving party satisfies its burden, the burden shifts

to the nonmoving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).       The Court must view the entire record in

the light most favorable to the non-moving party and make all




                                   - 6 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 7 of 21



reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

     B.   Arguments of the Parties

     Beaupre alleges that defendants discriminated against him

on the basis of age in violation of M.G.L. c. 151B § 4.         He

contends that 1) defendants terminated his employment solely

because of his advanced age and replaced him with a younger

employee and 2) unlawfully prohibited him from participating in

Seacoast’s health care and 401(k) plans despite their agreement

to the contrary.   That conduct, Beaupre avers, constitutes not

only unlawful age discrimination but also a breach of his

employment contract.   Finally, Beaupre alleges that Seacoast

breached the implied covenant of good faith and fair dealing by

terminating his employment in order to deprive him of earned

commissions.

     With respect to the age discrimination claims, defendants

respond that Beaupre can neither establish a prima facie case of

age discrimination nor demonstrate that he was denied access to

company benefits because of his age.      They also submit that


                                 - 7 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 8 of 21



plaintiff cannot succeed on his remaining claims because 1) he

was an at-will employee without a written employment contract,

2) the alleged oral employment agreement is unenforceable under

the statute of frauds and 3) there is no evidence that he was

terminated to deprive him of commissions.

     C.   Analysis

          1. Counts I and II – Violation of M.G.L. c. 151B § 4

             (Age Discrimination)

     As a procedural matter, plaintiff’s age discrimination

claims relate to both the termination of his employment (Count

I) and the denial of benefits (Count II).       Nevertheless, the

allegations in both counts require the same legal analysis and

the parties treat the claims as interrelated.       Accordingly, this

Court will address together all claims in Counts I and II.

     Massachusetts law provides that it is unlawful

     [f]or an employer in the private sector, . . . because of
     the age of any individual, . . . to discharge from
     employment such individual, or to discriminate against such
     individual in compensation or in terms, conditions or
     privileges of employment, unless based upon a bona fide
     occupational qualification.

M.G.L. c. 151B § 4(1B).    When direct evidence of age

discrimination is unavailable, Massachusetts courts apply the

burden-shifting framework outlined in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973).    Under this framework, the plaintiff


                                 - 8 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 9 of 21



must first establish a prima facie case of discrimination by

demonstrating that he or she

     (1) was a member of the class protected      by G. L. c. 151B
     (that is, over forty years of age); (2)      had performed [his
     or] her job at an acceptable level; (3)      was terminated; and
     (4) was replaced by a similarly or less      qualified younger
     person.

Knight v. Avon Prods., 438 Mass. 413, 420-21 (2003).        With

respect to the fourth element, the plaintiff must show that the

employer “sought some form of replacement performance,”

demonstrating a “continued need for the same services and

skills.” Hidalgo v. Overseas Condado Ins. Agencies, 120 F.3d

328, 332-33 (1st Cir. 1997) (internal citations and quotations

omitted).

     Once a prima facie case has been made, the burden shifts to

the defendants to rebut the presumption of discrimination by

offering a legitimate, nondiscriminatory reason for their

employment action. See Blare, 419 Mass. at 441.        If they do so,

the plaintiff must then produce evidence demonstrating that the

defendants’ stated reason was pretext. Id. at 443-45.

     There is no dispute that Beaupre has satisfied the first

and third elements with respect to his prima facie case but

defendants dispute that he has established the second and fourth

elements.   They assert that 1) Beaupre’s low sales revenue

indicates that he did not perform his job at an acceptable level


                                 - 9 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 10 of 21



and 2) he was not replaced by McArdle, who was hired before

Beaupre’s termination and was assigned different

responsibilities.   They insist that even if Beaupre could

demonstrate that McArdle was hired as his replacement, McArdle

possesses far superior qualifications.

     Viewing the evidence in the light most favorable to

plaintiff, a reasonable factfinder could find that Beaupre has

met all four elements required to establish a prima facie case

of discrimination under M.G.L. c. 151B § 4.       The undisputed

evidence shows that Beaupre was hired to be the Director of

Sales for Seacoast.    He has proffered evidence that he was

responsible for a broad range of tasks beyond merely acquiring

new business from a small number of specific entities and, other

than his low first-year sales figures, there is no evidence that

his performance was less than adequate.       In fact, plaintiff

testified that Haddad gave him a positive performance review in

November, 2017. See Blare v. Husky Injection Molding Sys.

Boston, 419 Mass. 437, 446 (1995) (concluding that the record

supported a prima facie case where “[t]he periodic reviews in

the plaintiff’s file . . . indicate that he consistently and

conscientiously performed his job”).

     Furthermore, Beaupre has presented evidence that he was

replaced by a similarly-qualified much younger person.         It is


                                 - 10 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 11 of 21



undisputed that Beaupre was 66 years old and McArdle 47 years

old at the time Beaupre was terminated.       Although McArdle was

perhaps initially hired to help create a beverage division at

Seacoast, he assumed most of Beaupre’s responsibilities

immediately after Beaupre’s termination.       The fact that McArdle

was hired prior to Beaupre’s termination and did not assume the

title of Director of Sales is immaterial to the replacement

analysis. See Loeb v. Textron, Inc., 600 F.2d 1003, 1013 n.11

(1st Cir. 1979) (“A replacement need not be sought from outside

the company, of course, nor need he be designated formally as

such.”).   With respect to qualifications, both men had many

years of relevant experience.     Although McArdle has extensive

managerial experience in the beverage industry, there is no

indication that he was even as experienced as Beaupre in the

sale of food products.    Ultimately, the comparison of the job

responsibilities and qualifications of each employee is a

question of material fact that is best suited for a jury to

determine.

     In response to plaintiff’s alleged establishment of a prima

facie case of discrimination, defendants assert that Beaupre

performed poorly as Director of Sales, thus warranting his

termination.   They emphasize that Beaupre generated less than

$15,000 in sales revenue during his first year at Seacoast,



                                 - 11 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 12 of 21



substantially less than his salary.       Accordingly, defendants

have proffered a legitimate, nondiscriminatory reason for his

termination.    Thus, plaintiff must demonstrate that the

proffered reason was a mere pretext for discrimination.

     Once again viewing the record in the light most favorable

to plaintiff, Beaupre has raised a genuine dispute as to whether

defendants’ stated reason for terminating his employment was

pretextual.    Despite defendants’ claim that they were

disappointed with the sales revenue generated by plaintiff,

Beaupre has testified that Haddad expressed satisfaction with

his performance at a meeting in November, 2017.        Beaupre has

provided consistent text messages that were sent to him by

Haddad in December, 2017, and evidence that at least some of his

former job responsibilities were assumed by the younger McArdle

following his termination.

     Defendants maintain that they are entitled to the so-called

“same actor inference,” which creates “a strong inference . . .

that discrimination was not a determining factor” in an

employee’s termination where the person who hired and fired are

the same. Rodríguez-Cardi v. MMM Holdings, Inc., 936 F.3d 40, 46

(1st Cir. 2019).    The Supreme Judicial Court of Massachusetts

has stated, however, that it is inappropriate for a court to

apply such an inference on summary judgment. See Verdrager v.


                                 - 12 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 13 of 21



Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 474 Mass.

382, 404 n.32 (2016) (concluding that considering the same actor

inference on summary judgment would be inconsistent with the

protocol that we draw all reasonable inferences in the light

most favorable to the plaintiff).

     Finally, the record indicates that a reasonable jury could

find that Beaupre was denied participation in Seacoast’s

healthcare and retirement plans because of his age.         The

evidence submitted by plaintiff indicates that Haddad informed

him in late 2017 that he was no longer welcome to participate in

the healthcare and 401(k) plans offered by Seacoast because of

concerns related to his advanced age.       In fact, the record

establishes that Haddad encouraged Beaupre to enroll in a

Medicare plan instead of Seacoast’s healthcare plan.         Although

defendants explain that they eventually attempted to contribute

to Beaupre’s 401(k) account, plaintiff has countered that the

attempt occurred only after his termination and the commencement

of litigation and was conditioned on the waiver of his rights to

sue defendants.   Accordingly, there is a clear dispute of

material fact as to the alleged denial of benefits.

     Because a reasonable factfinder could determine that

defendants were motivated by age-based discrimination in denying

benefits to plaintiff and terminating his employment,


                                 - 13 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 14 of 21



defendants’ motion for summary judgment will, with respect to

Counts I and II, be denied.

           2. Count III - Breach of Contract

     Defendants contend that plaintiff cannot sustain his breach

of contract claim because 1) he was an at-will employee who can

be terminated for any reason, 2) the oral employment agreement

cannot be enforced under the statute of frauds and 3) he

suffered no damages.

     To prove a breach of contract claim under Massachusetts

law, a plaintiff must demonstrate that an enforceable contract

existed, the defendant breached that contract and the plaintiff

suffered damages. See Valle v. Powertech Indus. Co., Ltd., 381

F. Supp. 3d 151, 160 (D. Mass. 2019).       At-will employees cannot

generally succeed on such a claim, however, because they may be

terminated for any reason at any time. See Merricks v. Savers,

Inc., 2012 U.S. Dist. LEXIS 1568, at *15 (D. Mass. 2012);

Bergeson v. Franchi, 783 F. Supp. 713, 717 (D. Mass. 1992).

Employees are considered to be employed at will in the absence

of a contract for a definite period of employment. Cf. Willitts

v. Roman Catholic Archbishop, 411 Mass. 202, 209 (1991)

(“Because the plaintiff's employment contract contained a

definite period of employment, she was not an employee at

will.”).


                                 - 14 -
        Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 15 of 21



     The parties dispute whether Beaupre was an at-will

employee.     Defendants contend that he was employed at-will

because Seacoast did not promise to employ him for a definite

term.    Plaintiff responds that defendants’ assertion lacks

factual support and insists that Seacoast promised to employ him

for a definite term.

     Although he now maintains that he was promised employment

for a term of 10 years, Beaupre failed to so allege in his

complaint.     Indeed, Count III of the complaint alleges only that

Seacoast breached its agreement with Beaupre by 1) failing to

pay for Beaupre’s health insurance under the company’s plan and

2) refusing to allow Beaupre to participate in the company’s

401(k) plan.      The complaint contains no allegations that

defendants promised him employment for a definite term.            Summary

judgment “is not a procedural second chance to flesh out

inadequate pleadings.” Fleming v. Lind-Waldock & Co., 922 F.2d

20, 24 (1st Cir. 1990); see also Nieves v. University of P.R., 7

F.3d 270, 280 (1st Cir. 1993) (explaining that “a party may not

generate a trialworthy dispute at summary judgment merely by

presenting unsubstantiated allegations in its memoranda or

briefs”).

     Although at-will employees generally cannot succeed on

breach of contract claims, Massachusetts law contains narrow


                                    - 15 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 16 of 21



exceptions for violations of public policy or to prevent unjust

enrichment of an employer. Merricks, 2012 U.S. Dist. LEXIS 1568,

at *15.   The public policy exception is limited to circumstances

in which at-will employees

     are terminated for asserting a legally guaranteed right
     (e.g. filing workers compensation claims), for doing what
     the law requires (e.g. serving on a jury), or for refusing
     to do that which the law forbids (e.g. committing perjury).

Id. at *16 (quoting Smith-Pfeffer v. Superintendent of Walter E.

Fernald State School, 404 Mass. 145, 149-50 (1989)).         Beaupre

makes no such allegations and thus the public policy exception

is inapplicable here.

     The exception for unjust enrichment is limited to cases in

which an employer “fires an employee and thereby deprives him or

her of bonuses, commissions, or wages.” Id. at 15-16, quoting

Wright v. Shriners Hosp. for Crippled Children, 412 Mass. 469,

477 n.1 (1992).   That exception is also referred to as the

exception for breach of the covenant of good faith and fair

dealing. Id.   Because Beaupre alleges in Count IV such a breach

based on the claim that Seacoast terminated his employment to

deprive him of commissions, this Court will analyze whether

summary judgment is appropriate on that claim.




                                 - 16 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 17 of 21



     In any event, even if Beaupre were not an at-will employee,

defendants would be entitled to summary judgment on plaintiff’s

breach of contract claim.

     First, with respect to the 401(k) plan, the record

indicates that employees were not eligible to participate until

they had completed one year of employment and 1,000 working

hours.   Because the terms of the plan make it impossible for the

employee to qualify within one year, the contract is

unenforceable under the statute of frauds as to the 401(k) plan.

See Moog, Inc. v. ClearMotion, Inc., 2020 U.S. Dist. LEXIS

194913, at *14 (D. Mass. 2020) (“Under Massachusetts law, the

Statute of Frauds . . . requires that any contract that cannot

be fully performed within one year of its making be reduced to

writing to be enforceable.”).     In his opposition, Beaupre

contends that because he relied on defendants’ promises they

cannot invoke the statute of frauds to prevent enforcement of

the contract.   He failed to plead promissory estoppel or

detrimental reliance in his complaint, however, and therefore he

may not rely on such legal theories now. See Calvi v. Knox

County, 470 F.3d 422, 431 (1st Cir. 2006) (“[Plaintiff] is not

entitled to raise new and unadvertised theories of liability for

the first time in opposition to a motion for summary

judgment.”).



                                 - 17 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 18 of 21



     Second, with respect to the healthcare plan, there is no

evidence in the record to indicate that Beaupre incurred damages

as a result of defendants’ alleged breach of his employment

contract.   Indeed, plaintiff admits that defendants paid the

premiums owed under the Medicare plan and that coverage was

similar to his coverage under Seacoast’s plan.        Because damages

are an essential element of a breach of contract claim, see

Valle, 381 F. Supp. 3d at 160, that claim is unavailing.

     Accordingly, defendants’ motion for summary judgment will,

with respect to Count III, be allowed.

         3. Count IV – Breach of the Implied Covenant of Good

            Faith and Fair Dealing

     Defendants assert that there is no evidence on the record

to support plaintiff’s claim that defendants terminated him to

deprive him of commissions.     For that reason, defendants submit

they are entitled to summary judgment on Count IV.

     Massachusetts courts have recognized an implied covenant of

good faith and fair dealing in every employment relationship,

including some at-will relationships. See Merricks, 2012 U.S.

Dist. LEXIS 1568, at *15; Wright, 412 Mass. at 477 n.1.         One of

only two exceptions to the general rule that employers cannot be

held liable for the termination of at-will employees, the




                                 - 18 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 19 of 21



implied covenant of good faith and fair dealing “is very narrow

and fact specific” and courts only impose liability where

     employers would unjustly benefit financially by depriving
     the employees of future compensation earned for past
     services.

Bergeson, 783 F. Supp. at 717 (citing Fortune v. National Cash

Register Co., 373 Mass. 96, 102 (1977)).

     Beaupre submits that Seacoast terminated his employment to

deprive him of commissions that would have been due to him upon

securing two new accounts for Seacoast, namely BJ’s and Market

Basket, which he declares were imminent.

     First, it is undisputed that the oral employment agreement

between Beaupre and Seacoast did not contemplate the payment of

commissions until Beaupre generated enough sales revenue to

exceed his salary.    In light of the fact that Beaupre did not

come close to that prerequisite during his first year at

Seacoast, it appears unlikely that he would have been entitled

to a commission even if he had procured the prospective accounts

before he was fired.

     Furthermore, it is undisputed that neither account was

procured during plaintiff’s employment and, although plaintiff

asserts in his complaint that Seacoast got those accounts after

his termination, Beaupre admits in his November, 2019 deposition




                                 - 19 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 20 of 21



that he has no personal knowledge as to whether either

transaction was eventually consummated.       “The Fortune doctrine

does not protect interests contingent on an event that has not

occurred.” Harrison v. NetCentric Corp., 433 Mass. 465, 485

(2001).   While employees are generally entitled to commissions

on sales that were already made, they are not entitled to

commissions on sales yet to be completed. Compare Gram v.

Liberty Mut. Ins. Co., 384 Mass. 659 (1981) (holding that the

discharged employee was entitled to commissions from sales

already made), with Smith v. Unidine Corp., 2017 Mass. Super.

LEXIS 137, at *15-16 (Mass. Super. 2017) (holding that there was

no breach of the implied covenant of good faith and fair dealing

where commissions were not yet earned by the employees prior to

their termination).

     Accordingly, defendants’ motion for summary judgment will,

with respect to Count IV, be allowed.




                                 - 20 -
     Case 1:18-cv-12080-NMG Document 86 Filed 12/16/20 Page 21 of 21



                                 ORDER

     For the foregoing reasons, the motion of defendants John

Haddad and Seacoast Sales, Inc. for summary judgment (Docket No.

61) is, with respect to Counts III and IV, ALLOWED, but

otherwise, DENIED.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated December 16, 2020




                                 - 21 -
